 ARTCO-BELL CORPORATION41.including`altplaces where notices to employees are custbrnarily posted. 'Reasonable..steps shall be taken by the Respondent to insure that said notices are not altered,`defaced, or-covered by any other material.from the date of the receipt of this Decision, what steps the Respondent has takento comply herewith.raIIt is further ordered that the complaint be dismissed insofar as -it alleges that theRespondent discriminatorily-terminated Robert K. Poage..22 In the eventthatthis. Recommended Order Is adoptedby theBoard,this provisionshall be modifiedto.read: "Notify said Regional Director,in writing,within10 days fromthe date ofthis 'Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES -Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify ouremployees that:SWE WILL NOT discourage membership in United Papermakers and Paper-workers, AFL-CIO, or in any other labor organization of our employees, bydiscriminating in regard to hire, tenure of employment, or any term or condi-tion of employment of any of our employees.WE WILL offer to Harry R. Wolfe immediate and full reinstatement to hisformer or substantially equivalent position; without prejudice to any seniorityor other rights previously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against, him.We WILL NOT ask any employee to'report about the- union organizational ac-tivities of his coworkers or coercively, or otherwise unlawfully, interrogate ouremployees concerning their union activities or sympathies.WE WILL NOT in any other manner. interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-. tions, to join or. assist the above-named Union, or any other labor organization,to bargain collectively 'through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.COVINGTON MOTOR COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employeeifpresentlyserving in theArmed Forces of the UnitedStatesof his right to fullreinstatementupon applica-tion in accordancewith the SelectiveServiceAct and the Universal Military Train-ing and ServiceAct of 1948, as amended, afterdischargefrom the Armed Forces...This noticemust remainposted for 60 consecutive days from the date ofposting,.and must notbe altered, defaced, or covered by any other material. 'Employees -may communicate directly with theBoard'sRegionalOffice, SixthFloor, 707 North Calvert Street,Baltimore,Maryland,. Telephone No. 752-8460,Extension2100, if they have any questionconcerningthis notice or compliance withits provisions.Artco-Bell Corporationand'Millmens Local Union-No. 1751,United Brotherhood of Carpenters and Joiners'of America,AFL-CIO.Case No. 16-CA-1902.February 18, 1964DECISION AND ORDEROn November 18,1963; Trial Examiner C. W. Whittemore issuedhis. Decision in the' above-entitled proceeding, finding that the Re-NLRB No.3:' 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondeiithad engagedin and was engaging in certain unfair laborpractices withinthe meaningof the Act and recommending that itceaseand desist therefrom and take.certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter, theRespondent and the General Counsel filed exceptions' and briefs insupport thereof to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds that no prejudicialerror wascommitted.Therulingsare hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin thecase,and hereby adopts the findings,'conclusions,and rec-ommendationsof the TrialExaminer.'ORDERThe Board adopts as itt Order the Recommended Order of theTrial Examiner.1We .find,in agreement with the General Counsel,thatthe Respondent'sPlant SuperintendentH. J. Morris'interrogation of employee James Klemann violated Section,8(a) (1) ofthe Act.Although not adverted to by the Trial Examiner in discussing theincident, there is evidence in the record that Superintendent Morris asked Klemann "who,was pushing the Union,and said he thoughtDavidRyden might have something to do.with It."We also find, in agreement with the General Counsel,that President Hardegree'sspeech to the employees on March 27, 1963, threatened employees with discharge for engaging in union or concerted activities and was violative of Section 8(a) (1).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn July 18,1963,a charge was filed by the above-named labor organization.On September 6, 1963,theGeneral Counsel of the National Labor RelationsBoard issued his complaint and notice of hearing.The above-named Respondent'sanswer was duly filed.On October 4, General Counsel issued an amendment tothe complaint and a new notice of hearing.The complaint,as amended,allegesand the answer denies that the Respondent has engaged in unfair labor practicesin violation of Section 8(a)(1) and(3) of the NationalLaborRelations Act, asamended.Pursuant to notice,a hearing was held inTemple, Texas, on October 14,1963, before TrialExaminerC.W. Whittemore.At the hearing all parties were represented and were afforded full opportunityto present evidence pertinent to the issues,to argue orally,and to file briefs.Briefs have been received from General Counsel and the Respondent.Disposition of the Respondent'smotion to dismiss the complaint,upon which,ruling was reserved at the close of the hearing,ismade by the following findings,conclusions,and recommendations.Upon the recordthus made,and from his observation of the witnesses,the Trial.Examiner makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTArtco-BellCorporation is a Texas corporation,withprincipal office and placeof business in Temple, Texas,where it is engaged in the manufacture and sale ofoffice and school furniture. ARTCO-BELL CORPORATION43During the year preceding issuance of the complaint it shipped products valuedat more than $50,000 from its plant directly to States of the United States otherthan Texas.During the same period it received goods valued at. more than$50,000 directly from States other than Texas.The complaint alleges, the answer admits, and it is here found that the Respond-ent is engaged in commerce within the meaning of the Act.II. THE CHARGING UNIONMillmens Local Union No. 1751, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, is a labor organization admitting to membership employeesof the Respondent.III.A. Setting and chief issuesThe main issues raised by the complaint stem from the summary discharge of twoemployees: Thomas A. Kirkham on May 31, and James Klemann on June 26, 1963.Both dismissals occurred during a self-organizational campaign among the Re-spondent's employees in which both Kirkham and Klemann assumed leading roles.During the same period, the complaint also claims, two company officials en-deavored to defeat the organizing efforts by unlawful interrogations and threatsof reprisals.The two management representatives concerned are R. V. Hardegree,head of the company, and H. J. Morris, the plant superintendent.There is no dispute that Hardegree vigorously opposed his employees' exercisingtheir lawful rights to be represented by the "Charging Union.There is ,dispute as towhether, as a fact, management violated the Act in attaining its end.B. The discharge of KirkhamKirkham, employed in March 1963, led the organizing movement among hisfellow employees in this small plant. (At peak season only about 50 employeeswere on the payroll.) In April he discussed with other workers the possibilitiesof organizing and later obtained authorization cards from the Charging Union.Employee Klemann assisted him in getting signatures upon the cards.On May 27, management assembled all employees. Both Hardegree and Morrisaddressed them.According to the president's own testimony, "I did caution them... of outsiders trying to interfere with the company's procedure of doing busi-ness."According to the credible testimony of Klemann, Hardegree also declaredthat there were "agitators who were trying to cause dissent in the Company" andthat the "Company knew who these agitators were and it would be best if theyjust picked up their check that afternoon because . . . it might be embarrassingif they came to work the next day." 1Kirkham neither asked for his check nor quit.On Friday of that week, May 31,he was summarily discharged by Morris, being told by the superintendent that itwas because he had griped about his wages, had "punched in" early, and hadsmoked in a no-smoking area.As a witness, Kirkham readily admitted having complained about his wages-he had been employed at the bare minimum of $1.15 per hour required by law.That his complaints carried merit, however, is indicated by the fact that he wasgiven two raises of 5 cents each during the21months of employment.That theraiseswere deserved appears implicit in Hardegree's testimony to the effect thathe told the assembled employees on or about May 27, just before Kirkham's dis-missal, that "no one had receivedraisesof raising people as they progressed in their work."As a witness the superintendent made no contention that the' complaint aboutwages was a.cause of Kirkham's discharge.He contended that the employee wasfired because he did not comply with company rules.The two rules involvedwere "no smoking" and. punchin?' in early.He testified that he "imagined" Kirk-ham had violated the "no smoking" rule three or four times.Not until pressedand led by his own counsel did the superintendent finally say, "Three that I know,of definitely."The Trial Examiner' can place no reliance *uponMorris' "imagina-tion" on this point, nor can he believe testimony elicited under the circumstance,existing here.IHardegree admitted that at this meeting he said that"if any employee is unhappywith his job or working conditions it would be best if he asked for his check and went to:find other employment where he would be better satisfied." 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDKirkham admitted-thatafterthe--assembly ofMay 27, he. was - informed , of arule that smoking was to be limited to the rear of the building, but. stated credibly'that he never; thereafter violated that rule.There is no evidence from any manage-ment representative (his own foreman, Pechal, was not called as a witness) that he-did violate the rule after May 27.As to "punching in" early in the morning, Kirkham admitted that early in Aprilthe superintendent had told him that he should not do so until after 7:45 in themorning, but he denied credibly that he had ever been warned of discharge if hedid.As a witness Morris claimed that the employee had violated the rule aboutpunching the clock "about 40 times after he was told." Since Kirkham had beenworking there only about 60 days, at the time of his discharge, it would appearthatmanagement had effectively condoned his punching in early, if Morris' un-supported testimony as to the number of-times is to be credited.In short, the Trial Examiner is convinced and finds that these minor derelictions,if any, were seized upon. by management as pretexts for the dismissal of this em-ployee, while the real reason was to discourage union membership and activity.No reasonable employer would give an employee two raises in as many months ifhe were seriously violating plant rules., It is concluded and found that this 'un-lawful discharge, and Hardegree's warning, above-described, that it would bebetter for "agitators" to quit, constituted interference, restraint, and coercion ofemployees in the exercise of rights guaranteed by the Act aC. The dischargeof KlemannAt the time of the hearing James H. Klemann was serving in the United StatesAir Force.He was hired by the Respondent in the spring of 1962 to finish theCompany's wood products at a pay rate of $1.25 per hour. There is no disputeas to the fact that on June 26, 1963, 2 days, before a Board-conducted election atthe plant, he was summarily and constructively discharged by Hardegree becausehe declined to attach his signature to a document addressed "To Our Employees"and which reads as follows:We hope you plan to vote in the election Friday.We hope you plan to vote"No."Every man will be free to vote the way he chooses. Threats or in-timidation of any kind will not be tolerated.Your Company hopes that it has given you the true facts and that you willdo your own thinking and make your own choice."No man can serve two Masters"-Matthew 6:24.LOYALTY"If you work for a.man in heavens name work for him. Speak well of him;stand by him and stand by the institution he represents.An ounce ofloyaltyisworth more than -a pound of cleverness. If you must vilify, condemn andeternally disparage-hand him back his. keys and when you are on the, outsidedamn him as you please."Our greatest hope is that we have lived together and worked together in sucha way as to earn your confidence and respect.Your continued loyalty to your Company is deeply appreciated.According to Klemann's' credible testimony, which is corroborated by Hardegreehimself, when he saw the "Vote no" in the letter addressed to his fellow employeeshe declined to sign the document.The president thereupon told him he had twochoices, he could quit or be fired. "He said if I was fired that it would be a blackmark on my record," Klemann-testified, "and I would probably. have trouble gettinganother job.He said if I quit there would be no hard feelings."Hardegree addedthat "as a supervisor I was not covered by the National Labor Relations Act."Uponthis Klemann told him that "they didn't leave me any choice but to quit."He wasgiven hisfinal check and since then has not been offered reinstatement.y'The TrialExamineradmitted in evidence four documentsentitled"Notice of Disci-plinaryAction"relatingto. this employee.The Trial Examiner has grave doubtthat anyof them,wereprepareduntil after the discharge.Each bears Morris' signature.He ad-mitted as a witnessthat be "wrote" themup "because the foreman come to him," andthat none of them were ever shown to Kirkham.As noted,the foreman himself was not.called, as a witness.. . ARTCO-BELL CORPORATION45Nor is there any marked dispute thatmanagementwas well aware of the fact thatKlemann forseveral weeks before his discharge had assisted in organizingamong hisfellow employees.Shortly aftermanagement's assembly of the employees onMay 27, Superintendent Morris asked Klemann if he had heard about this "unionmess."Klemann admitted to him that he was in favor of a union.Morris declaredthat he was disappointed in him, and that a union was the next thing to "Commu-nism."The superintendent further lectured him by stating that "he thought myparents had raised me to do what was right."Later the same day Morris called himinto the office, told Klemann for the first time -that he was a supervisor, and wassubject to immediate discharge because of his union activities.Still later the same day Morris summoned him to a supervisor'smeeting.Counselfor the Respondent in this case and management representatives were present.Theattorney told them of a certification petition filed by the Union and then proceededto vilify the organization by referring to "a crooked land deal," to a "scandal involv-ing it," and to "criminal charges against the president of the Union."The attorneyfurther told the foremen present that they were "important in this upcoming elec-tion" because they worked closely with the employees, and advised them to repeatto employees what he had said about the Union.When one foreman raised a ques-tion about making unlawful remarks to employees, the lawyer replied that it would"just be the foreman's word against the employee's," and that he would rather theforeman said "something out of line" than say nothing at all.The lawyer then asked if there was anyone present who was not sure of his su-pervisory status.Klemann replied that he was not sure, since that day was the firsthe had been told that he was a supervisor. The attorney asked' him if he had theright to hire or fire or effectively recommend hiring or firing.He said he had no suchauthority.The superintendent then interrupted to say that when -he had hiredKlemann it was with the understanding that he "was to run the finishing room orsupervise it." 3A week or so later Morris again called Klemann into his office and demanded toknow if he was transmitting to employees what the attorney had suggested.Klemannagreed that he was.Morris then said that he knew he was "talking for the Union,"and instructed him not to do so on "company time," which he said included bothmorning and afternoon break periods.It isthe Respondent's contention that Klemann was a supervisor within the mean-ing of the Act and that it had a right to discharge him for engaging in "activitiesin behalf of a union"-according to its brief.-No management representative claimedat-the hearing that Klemann was discharged, or forced to quit, for engaging in ac-tivities on behalf of the Union. It is clear, from Hardegree's own admissions, thatthe sole issue was Klemann's disinclination to engage inantiunionactivities, by attach-ing his name to the above-quoted letter for distribution to his fellow employees.The Trial Examiner believes that it is unnecessary here to pass upon the questionas to whether' or not the Act protects a sunervisor within the meaning of the Actwhen he declines to assist in conduct herein described.Credible evidence establishes firmly, in the opinion of the Trial Examiner, thatKlemann was not in fact a supervisor within the meaning of the Act.He neitherpossessed,nor at any time during his employment exercised, the authority defined bythe Act as necessary to qualify him as a management representative 'oragent.It is true that Morris hired him as an experienced hand in wood finishing, havingworked with him 'at another plant.And it is equally true that he did show em-ployees, assigned to this department by Morris. how to perform certain tasks if theywere unfamiliar with the work.But itis equally clear that the only actual authorityhe possessed or exercised stemmed' from his experience, not from managementprerogative.He frequently worked alone, and (throughout his employment) hadno emnlovee regularly assigned to him or to his department.. Often, when work inthe finishing room was slack, Klemann was sent into other departments to performwhatever tasks were available.He had no control over either the nature or amrnmtof work to be done in the department or the number or identity of employees thatmight besent in tohelp out during the busy season-which occupied only about 3monthsof the year.And whatever instructions he may have given were of a routinenature. not the result of his independent judgment.In the opinion of the Trial Examiner, Klemann's work, duties,, and supervisoryauthority were no more than those customarily, in plants where such classifications areO The quotations are from Klemann's credible testimony.The attorney did. not testify. -46DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintained,ascribed to"leadmen."And in its most recent decision relating tosuch leadmen,4 the Board has determined that individuals employed in a capacityvery similar to that of Klemann are not supervisors as definedby the Act.In short,Klemann was an employee within the meaningof the Actand possessedall rights guaranteed to employees by Section7 of the Act.It is concluded and found that Klemann was constructively discharged on June 26,1963,to discourage union membershipand activityin violation of Section 8(a)(3),.and because he refused to subscribe to the Respondent's antiunion message to hisfellow employees in violation of Section 8 (a) (1) ofthe Act.D. Other interference,restraint,and coercionAlso on May27, the dayHardegree and Morris assembled the . employees as-describedabove,Morris calledemployee Arnoldinto his office,-told him that hehad heardrumors to the effect that he was "pushing"theUnion,and wanted toknowwhere he "stood."He further told the employee that he was "next" underthe foreman and had a good chance for advancement.5Such interrogation,in the light of the unlawful discharges found herein,and the.thinlyveiledpromise of benefit both constituted,in the opinion oftheTrialExaminer,interference,restraint,and coercion of employees in the exercise of.rights guaranteed by Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the" operations of the Respondent described in section I, above, have.a.close, intimate,and substantial relation to trade,traffic, and commerce among the-several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practicesthe TrialExaminer will recommend that it cease and desist therefrom and take affirmative:action to effectuate the policiesof the Act.Since the unfair labor practices committed by the Respondent were of a naturewhich violates the policies of the Act,itwill be recommended that it cease anddesist from infringing in any manner upon the rights guaranteed by Section 7 ofthe Act.It will be recommended that the Respondent offer Thomas A. Kirkham and JamesKlemann immediate and full reinstatement of their former or substantially equiv-alent positions,without prejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they may have suffered by reason ofthe discrimination against them by payment to each of them of a'sum of moneyequal to that he would normally have earned as wages from the date of the dis-crimination to the date of offer of reinstatement,less his net earnings during said"period.The backpay provided for herein shall be computed in accordance withBoard formula set out in F.W. Woolworth Company,90 NLRB 289,and withinterest thereon as prescribed inIsis Plumbing&Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Millmens LocalUnion No. 1751, UnitedBrotherhood of Carpenters and.Joiners of America,AFL-CIO, isa labor organization within the meaning of Sec-tion2(5) of the Act.2.By discriminating against employees,as found herein,to discourage member-ship'in the activityon behalf ofthe above-named labor organization,the Respond-ent has engaged in and is engaging in unfair,labor practices within the meaningOf Section8(a) (3) of the Act.3.By interferingwith,restraining,- and coercing employees in the exercise, ofTights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the'meaning of Section4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within"the meaning of Section 2(6) and(7) of the Act.4 CumberlandShoeCorporation,144 NLRB 1268.5 The quotations are fromArnold's credibletestimony. ARTCO-BELL CORPORATION47RECOMMENDED ORDERUpon the foregoing findings of fact and conclusionsof law,and upon the entirerecordin the case, it is recommendedthat theRespondent,Artco-Bell Corporation,its officers,agents, successors,and assigns,shall: 61.Cease and desist from:(a)Discouragingmembership inMillmensLocalUnionNo. 1751, UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO, .or in any otherlabor organization of its employees,by discharging,refusing to reinstate,layingoff, or in any other manner discriminating against employees in regard to, hireor tenure of employment or any term or condition of employment.(b) Promising benefits to employees to discourage union membership andactivity.(c) Interrogating employees concerning union membership and activities in amanner violative of Section 8(a) ( I ) of the Act.(d) In any other manner interfering with, restraining,or coercing employeesin the exercise of rights guaranteed by Section7 of the Act.2.Take the followingaffirmative actionto effectuatethe policiesof the Act:(a)Offer Thomasa Kirkham and James Klemann immediate and full reinstate-mentto their formeror substantially equivalent positions, and make them wholeor anyloss of earningssuffered byreason of the discrimination against them, inthe mannerset forthabove in the section entitled"The Remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,allpayroll records,socialsecuritypayment records,timecards,personnel records and reports, and all other records necessary to analyzethe amountsof backpaydue and the right of reinstatement under terms of thisRecommended Order.(c) Post at its plant inTemple, Texas,copies of the attached notice marked"Appendix." 7Copies ofsaid notice,to be furnished by the Regional Director forthe Sixteenth Region,shall, after being duly signedby the Respondent's authorizedrepresentative,be posted by the Respondent immediatelyuponreceipt thereof, andbe maintainedby it for a period of 60consecutivedaysthereafter,in conspicuousplaces, including all places where notices to employeesare customarilyposted.Reasonable steps shall be taken to insurethatsaid notices are not altered,defaced,or coveredby any othermaterial.(d)Notifythe said Regional Director,inwriting, within 20 days from the dateof the receipt ofthis TrialExaminer'sDecision,what steps it has taken to complyherewith.8a In the eventthntthis 'Recommended Order be adopted by the board,the followingparagraph-shall be substituted for the above:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as emended,the National Labor Relations Board hereby ordersthat Respondent,Artco-Bell Corporation,Its officers,agents, successors,and assigns,shall:51n the event that this Recommended Order be adoptedby theBoard, the words."ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States.Court of Appeals,the words"A Decree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted'for the words"A Deci-sion and Order."s In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps- the Respondent has taken.to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board and in order to conduct our labor relations in compliancewith theNational Labor RelationsAct, wenotify you that:WE WILL NOTunlawfully discourage you from being members.of Millmens'Local Union No. 1751,United Brotherhood of Carpenters and Joinersof Amer-ica, AFL-CIO, orany other union.744-070-05-vol. 146-5 48DECISIONSOF NATIONAL LABORRELATIONS BOARDWE WILL NOT promise you benefits to stay out of any union.WE WILLNOT violate any of the rights you have under the National LaborRelations Act, to join a unionof yourown choice,or not to engage in any unionactivities.WE WILLoffer reinstatement to ThomasA. Kirkhamand James Klemann,and will give them backpay from the time of their discharge.ARTCO-BELLCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Wewill notifythe above-named employees if presently serving in theArmedForces ofthe UnitedStates oftheir rightto full reinstatement upon applica-tion in accordancewith the Selective Service Act and the UniversalMilitary Trainingand ServiceAct of 1948,as amended,after dischargefrom the ArmedForces.This notice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectlywiththe Board'sRegionalOffice, SixthFloor, Meacham Building,110 WestFifth Street,Fort Worth, Texas, Telephone No.Edison 5-4211,Extension2131, if theyhave any question concerning this noticeor compliance with its provisions.The Celotex CorporationandOil,Chemical and Atomic Work-ers International Union,Local 4-179, AFL-CIO.Case No.15-CA-f2065.February 00, 1964DECISION AND ORDEROn June 13, 1963, Trial Examiner A. Bruce Hunt issued his Inter-mediateReport in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ateReport.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following modifications.1.The Trial Examiner's finding that the Respondent violated Sec-tion 8(a) (5) and (1) was based in part on its cancellation of the em-ployees' existing Metropolitan health insurance.The Respondent at-tributed the cancellation to the fact that the same coverage would beprovided under the new, all-inclusive insurance package program ar-146 NLRB No. 8.